COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of M.M.M., M.L.B. aka M.B. and Z.T.B.,
                            Children

Appellate case number:      01-16-00998-CV

Trial court case number:    2016-00114J

Trial court:                313th District Court of Harris County

        The Clerk of this Court’s January 13, 2017 notice and this Court’s February 7,
2017 Order and Notice of Intent to Dismiss for Want of Prosecution had warned
appellant’s retained counsel that this appeal was subject to dismissal for failure to pay the
filing fee. However, the Court’s April 4, 2017 Continuing Order of Abatement and the
Order to File Reporter’s Record both noted that, because the clerk’s record shows that the
trial court found appellant, P.L.B., to be indigent on January 21, 2016, he is presumed to
remain indigent on appeal. The clerk’s record fee was already paid for in this termination
appeal by appellant’s retained counsel on December 30, 2016.

       Accordingly, the Court sua sponte ORDERS the Clerk of this Court to
WITHDRAW the Clerk of this Court’s January 13, 2017 notice and this Court’s
February 7, 2017 Order, mark the appellant, P.L.B., indigent in this Court’s records and
allowed to proceed without advance payment for purposes of the filing and reporter’s
record fees.

       It is so ORDERED.

Judge’s signature: _/s/ Laura Carter Higley
                    Acting individually

Date: April 13, 2017